Title: John Quincy Adams to Abigail Adams 2d, 26 October 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      Haverhill, October 16th 26, 1785
     
     We have had the most considerable freshet in the river that has ever been known. I mentioned in my last that it had rained for two days without intermission. The storm lasted longer up in the country, and the river being the final receptacle of all, has been continually swelling till last night. The main street has been full of water, so that at some places boats have been necessary to go from house to house. A blacksmith’s shop on the banks seems to have taken a fancy for a sailing party, and on its way knocked a vessel off the stocks. The damage done has been considerable.
     Last eve, William and Lucy Cranch and Charles arrived here. The fall vacation began last week, but was only for a fortnight. I expected a letter from you by them, but was disappointed. I fear I shall have none, which shall not, however, prevent my writing, but if my letters are, henceforth, still more insipid than those I have already written, you must excuse me, for I have very little subject, and very little time. Now do not think that I am fishing for a compliment. I request you would not reply to this passage. If your affection and candor are such that you can receive any entertainment from such scrawls as I can afford, I have abundantly fulfilled my purpose.
     
     
      Thursday 27th.
     
     Our three cousins, two brothers, with Mr. Thaxter and Leonard White, (a youth of an exceedingly agreeable disposition and manners,) dined here to-day. The three brothers had not been together before for seven years. I felt in such spirits, as you have sometimes seen me in, when you thought I was half mad; and yet, every now and then, the rising sigh would betray, that something yet was wanting; and I assure you I was not the only person present who recollected you, with painful pleasing sensations. Our cousins leave us to-morrow to return to Braintree. Charles remains here till the end of the vacation. Lucy and Nancy are very intimate together, not, however, from any similarity of character—you know how serious, how prudent, how thinking your cousin is. Nancy is as gay, as flighty, and as happy, as you could wish to see a person; both their natural dispositions are very good, and that, I suppose, is enough to establish real friendship, though in many points there may be an essential difference.
     
     
      Saturday 29th.
     
     At length I have got your fine packet, which was more agreeable, if possible, as I had given over all hopes of receiving any by this opportunity. Indeed, you do not know how much I was gratified; such parts as I thought might be communicated I read here, and afforded much entertainment to persons that you love and esteem. As I shall have probably nothing of great consequence to say of myself, I will draw my future subjects from your letters.
     I am very glad to perceive you are so well pleased with your situation. Speaking the language, and being in the city, are circum­stances that must contribute greatly to your satisfaction, and so large a library of books that you can read, will serve to pass over the leisure hours more agreeably than when you were in France.
     I remember the Mr. Bridgen you mention; he told me once, that all eldest sons ought to be hanged, it was not levelled at me, but against the accumulation of estates, for he is a very high republican. The breakfasts at 6 in the eve and dinners at midnight, are ridiculous enough, but of no great consequence. Nature demands food at some time of the day, but how much that may be varied, as well as the name given to the meal, is, I fancy, quite indifferent.
     I am not a little pleased to find your judgment of persons conformable with what I thought of them, when I saw them. Mrs. P. has a Grecian for her husband; he has studied his countryman, Plato, and perhaps has now and then to practise some of the precepts of Socrates. Miss Hazen I have mentioned before; her form is very pretty, her wit agreeable, her ruling passion vanity.
     
     
      4 Nov.
     
     By the papers of yesterday, I was informed of the death of Mr. Hardy, a friend of Mr. Jefferson, to whom I had letters. Also the death of our aunt Tufts; these two events coming to me together, have made me quite sober; reflections upon mortality have been so often made, and are so often introduced into the mind of every one, that it could be no entertainment to you to give you my thoughts at present.
     The fact is, a man of great knowledge cannot talk upon interesting subjects in mixed companies, without being styled a pedant; many people, and those perhaps the most fond of hearing themselves talk, would be excluded from conversation, and would call nonsense what they themselves could not understand. His majesty, to be sure, says very good things, and this I can say, he is not the only king I have heard of that could talk well and act ill; the sentiments he professes, I think, confirm what has been said of him, that as a private man, he would have acted his part much better than as sovereign of an empire.
     I was very much gratified with the kind notice of Col. Smith. Attentions from persons whose character we respect, although not personally acquainted with them, are very pleasing; be kind enough to present my respects to him. My duty to our parents, and compliments where they will be acceptable.
     Yours,
     
      J. Q. A.
     
     